GROSSCUP, Circuit Judge,
after the foregoing statement of facts, delivered the opinion of the court.
It is clear that the partition fence was of the simplest kind of construction, requiring no skill — a mere temporary appliance to the work being done. It was put up, taken down, and transferred, as the work progressed, and the piles of sand on one side, and of stone on the other, rose or fell away from day to day.
It is equally clear that the erection, maintenance, and removal of the fence, was one of the details of the work necessarily entrusted to the workmen themselves. To the mere adjustment of such appliances, and their maintenance in a safe condition, the responsibility of the master to give a safe place in which to work, does not extend. Armour v. Hahn, 111 U. S. 318, 4 Sup. Ct. 433, 28 L. Ed. 440; Butler v. Townsend, 126 N. Y. 112, 26 N. E. 1017. This, indeed, is not a case where the master failed to give the servant a safe place in which to work. It is a case, rather, in which a servant in the performance of his work, was. overtaken by an accident, due to the giving away of an appliance foi the strength and safety of which he, along with the other workmen, was responsible.
The judgment will he affirmed.